OPINION — AG — THE AG CONCURS IN THE CONCLUSION REACHED BY YOU (STATE BOARD OF AGRICULTURE) TO WIT: "IT IS THE INTERPRETATION OF THIS DEPARTMENT THAT TOMATOES ADVERTISED AS HOME GROWN OR VINE RIPENED, UNLESS SUCH ADVERTISING WERE APPROVED BY THIS DEPARTMENT, WOULD BE IN VIOLATION OF THIS SUBARTICLE," . . . . THAT IS, IF SAID TOMATOES ARE NOT BEING SOLD ON AN "OFFICIAL GRADE" SUCH AS IS REFERRED TO IN 2 Ohio St. 1961 5-71 [2-5-71] CITE: 2 Ohio St. 1961 5-71 [2-5-71], 2 Ohio St. 1961 5-78 [2-5-78], 2 Ohio St. 1961 11-5 [2-11-5] (FRED HANSEN)